DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Group I. Claims 1-8, classified in G01N33/386.
Group II. Claims 9-12, classified in G01N33/38.
Group III. Claims 13-14, classified in G01B11/16.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, species I recites the prism-coupling system having a controller; using the controller, estimating from the mode spectrum, a first center tension for the spike region only and estimating a second center tension for the deep region only, including assuming a power-law stress profile for the deep region; and d) estimating in the controller a total center tension CT for the glass sample by adding the first and second center tensions.  Species II recites comparing the non-integer part of the number of modes to a non-integer part of the number of modes specification to determine whether the glass sample satisfies a quality control specification, wherein the non-integer part of the number of modes specification is from greater than or equal to 0.1 to less than or equal to 0.6. Species III recites wherein the glass sample has been strengthened by performing an ion-exchange process that exchanges Li+ ions in the glass sample with Na+ and K+ ions, the method comprising:a) measuring a mode spectrum of the glass sample using the prism-coupling system; b) estimating the DOC from the mode spectrum.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a serious search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for one species would require different search strategies or search queries as the claims to the different species require mutually exclusive characteristics not required for the other species.  As such, each of the above species requires a different field of search.  Prior art applicable to one species would likely not be applicable to another species.  As a result, there is a serious search and/or examination burden for the above patentably distinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886